 1

 2

 3

 4

 5

 6                               UNITED STATES DISTRICT COURT

 7                                      DISTRICT OF NEVADA
 8
                                                  ***
 9    YAMIL MORALES,                                Case No. 2:11-cv-02102-LRH-NJK

10                                         Plaintiff, ORDER

11            v.

12    ARIA RESORT & CASINO, LLC,

13                                       Defendant.
14    ARIA RESORT & CASINO HOLDINGS,
15    LLC dba ARIA,

16                                Counterclaimant,

17            v.

18    YAMIL MORALES aka YAMIL MORALES
      ARAMBURO,
19
                                 Counterdefendant.
20

21          Aria Resort & Casino Holdings, LLC dba Aria (“Aria”), defendant and counterclaimant,

22   filed its affidavit of renewal of judgment on February 4, 2020. ECF No. 58. No opposition has
23   been filed.
24          This court granted summary judgment in favor of Aria and against Morales on February 7,
25   2014 (ECF No. 41), and the clerk entered judgment on February 10, 2014 (ECF No. 42). The Ninth
26   Circuit affirmed the court’s order on March 28, 2016. ECF Nos. 54 & 55. This court awarded costs
27   and attorneys’ fees (ECF Nos. 52 & 53), and costs were also taxed against Morales by the Ninth
28
                                                      1
 1   Circuit (ECF No. 55). Aria’s affidavit swears that as of February 3, 2020, Morales has failed to

 2   make any payments toward this judgment. ECF No. 58 ¶ 5.

 3          To renew a judgment that has not been paid, the Nevada Revised Statutes (“NRS”) § 17.214

 4   requires a judgment creditor file an “Affidavit of Renewal of Judgment” with the “clerk of court

 5   where the judgment is entered and docketed, within 90 days before the date the judgment expires

 6   by limitation.” “An action on a judgment or its renewal must be commenced within six years under

 7   NRS 11.190(1)(a); thus, a judgment expires by limitation in six years.” Leven v. Frey, 168 P.3d

 8   712, 715 (Nev. 2007); O’Lane v. Spinney, 874 P.2d 754, 755 (Nev. 1994) (“Judgment renewal is

 9   simple: the judgment creditor simply files an affidavit with the clerk of court where the judgment

10   is entered within ninety days before the judgment expires.”).

11          Here, because the court granted summary judgment in favor of Aria on February 7, 2014,

12   Aria was required to file its affidavit after November 10, 2019, and before February 8, 2020. Aria’s

13   affidavit filed on February 4, 2020, therefore fits within this timeframe. Additionally, the court

14   finds that it included all of the relevant statutory requirements.

15          THEREFORE, IT IS ORDERED, ADJUDGED, AND DECREED that Aria’s affidavit of

16   renewal of default judgment (ECF No. 58) is GRANTED. The JUDGMENT is renewed for an

17   additional 6 years. See O’Lane, 974 P.2d at 755 (citing NRS § 17.214).

18

19          IT IS SO ORDERED.

20          DATED this 5th day of February, 2020.

21

22                                                          LARRY R. HICKS
                                                            UNITED STATES DISTRICT JUDGE
23

24

25

26

27

28
                                                       2
